Title: To Thomas Jefferson from Noah Webster, Jr., 14 October 1790
From: Webster, Noah, Jr.
To: Jefferson, Thomas



Sir
Hartford October 14th 1790.

The act of Congress, which secures to authors an exclusive right to their publications, requires that a copy of the works to be secured should be lodged in your office, within six months from the time of recording the same. On the 22d. of June last, I recorded the title of my “Grammatical Institute” and “Essays” with the Clerk of Connecticut District. Enclosed are two orders on my booksellers for a copy of my Essays to be appropriated as the act requires, and another copy, which please to accept for your private use. The reason of my enclosing two orders is, that I am not informed whether your office is now in N York or Philadelphia. If in N York, Mr. Allen will deliver the books to your servant; if in Philada. Mr. Dobson will do it.
A copy of the Institute will be forwarded as soon as an improved edition, now in the press, shall be finished; and if the six months should expire before that time, I flatter myself no advantage will be taken of a delay, occasioned merely by my wish to deposit, in your office, none but well printed copies.
You will observe, Sir, I have, in two places in the Essays, mentioned your name; and in one of them, with a view to confute your opinions on a political question. I hope, however, that your name and opinions are mentioned with that respect which is due to your  superior rank and abilities, and which I certainly feel for both. I have the honor to be Sir with high respect your most obedient most humble Servt,

Noah Webster Junr

